DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diogo et al (“Chromatography of plasmid DNA”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”) and Lacki (WO 2016/096790)
With regard to Claims 1, 2, and 6, Diogo et al (Diogo) discloses that liquid chromatography plays a central role in process-scale manufacturing of therapeutic plasmid DNA (pDNA) for gene therapy and DNA vaccination (Abstract). Diogo discloses a method of separation of a plasmid from a feed comprising separating the plasmid in a chromatography column packed with separation matrix particles, eluting the separated plasmid from the chromatography column, and regenerating columns (Page 8, Column 2, Section 3.1.1, size-exclusion chromatography has been extensively used to purify pDNA; P10/C1/Paragraph 1, elution buffer combined with size-exclusion chromatography to recover separated pDNA; Diogo also mentions regeneration of chromatography columns in P13/C2 and P15/C2). Diogo discloses wherein the said separation matrix particles are gel filtration particles (P8/C2/Section 3.1.1, sephacryl S1000 are gel filtration particles)
However, Diogo is silent to the separation method being a continuous method comprising separating the plasmid in an apparatus with at least three chromatography columns packed with separation matrix particles, wherein while one chromatography column is loaded with the process feed, another chromatography column is eluted with an eluent to recover the separated plasmid, and yet another chromatography column is eluted with a further eluent to remove contaminants (Claim 1), comprising the steps of a) conveying the process feed comprising the plasmid through a first chromatography column comprising a packed bed of separation matrix particles; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through a second chromatography column packed with the same separation matrix as the first chromatography column; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through a third chromatography column packed with the same separation matrix as the first and second chromatography column (Claim 2), comprising the steps of: a) conveying f-the process feed comprising f-the plasmid through a first chromatography column comprising a packed bed of separation matrix particles, and conveying an outflow from said first chromatography column through a second chromatography column packed with the same separation matrix as the first column; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through said second chromatography column and further through a third chromatography column packed with the same separation matrix as the first and second columns; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through said third chromatography column and further through a fourth chromatography column packed with the same separation matrix as the first, second and third columns; and d) conveying a process feed comprising a plasmid through said fourth chromatography column and conveying an outflow from said fourth chromatography column through said first chromatography column; conveying a further eluent through said second chromatography column; and conveying an eluent through said third chromatography column, recovering the eluent with the plasmid after passage of the third chromatography column (Claim 6).
Jungbauer discloses that continuous manufacturing has been applied in many different industries but has been pursued reluctantly in biotechnology where the batchwise process is still the standard (Abstract). Jungbauer discloses that a shift to continuous operation can improve productivity of a process and substantially reduce the footprint (Abstract). Jungbauer also discloses that a continuous cell lysis procedure has already been developed for extraction of plasmid DNA (P483/Continuous homogenization and cell lysis).
Jungbauer discloses that the simplest way to operate chromatography in a continuous mode is to run several columns in parallel or concurrently (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that while one column is loaded, the next ones are washed, eluted, regenerated, and finally re-equilibrated (P488/C1/Concurrent and countercurrent loading). These descriptions from Jungbauer correspond to the limitations from Claim 2 (e.g., concurrent loading, elution, and regeneration (i.e., removal of contaminants). See also Figure 5D on P487.
Jungbauer also discloses that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading), which corresponds to Claim 6, step a). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation continues through each column (P488/C1/Concurrent and countercurrent loading), which corresponds to Claim 6, steps b) and c).
While Jungbauer states that a number greater than two or three columns is not recommended because all subsequent additional increases in yield are very small (P488/C2), adding a fourth column as part of the PCCC loading would still result in increases in yield, and one of ordinary skill in the art would be motivated to balance the economics of the countercurrent loading strategy with increases in yield as part of routine optimization. Therefore, Jungbauer’s teachings and the routine optimization known to ordinary artisans correspond to Claim 6, step d).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the separation method of Diogo to be a continuous method comprising separating the plasmid in an apparatus with at least three chromatography columns packed with separation matrix particles, wherein while one chromatography column is loaded with the process feed, another chromatography column is eluted with an eluent to recover the separated plasmid, and yet another chromatography column is eluted with a further eluent to remove contaminants (Claim 1), comprising the steps of a) conveying the process feed comprising the plasmid through a first chromatography column comprising a packed bed of separation matrix particles; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through a second chromatography column packed with the same separation matrix as the first chromatography column; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through a third chromatography column packed with the same separation matrix as the first and second chromatography column (Claim 2), comprising the steps of: a) conveying f-the process feed comprising f-the plasmid through a first chromatography column comprising a packed bed of separation matrix particles, and conveying an outflow from said first chromatography column through a second chromatography column packed with the same separation matrix as the first column; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through said second chromatography column and further through a third chromatography column packed with the same separation matrix as the first and second columns; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through said third chromatography column and further through a fourth chromatography column packed with the same separation matrix as the first, second and third columns; and d) conveying a process feed comprising a plasmid through said fourth chromatography column and conveying an outflow from said fourth chromatography column through said first chromatography column; conveying a further eluent through said second chromatography column; and conveying an eluent through said third chromatography column, recovering the eluent with the plasmid after passage of the third chromatography column (Claim 6), as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
However, modified Diogo is silent to wherein the flowrates of the process feed, the eluent, and the further eluent are each controlled to avoid standstill between the columns (Claim 1).
Lacki discloses monitoring the level of saturation of a chromatography media in a column and methods for controlling a periodic counter current chromatography system (Abstract). Lacki discloses that the dynamic binding capacity of a chromatography column depends on conditions at which the solution flows through the column packed with chromatography medium, such as residence time defined as the ratio between column volume and feed flow rate (Page 1). Lacki discloses controlling a periodic counter current chromatography system by controlling the flow rates for the feed and buffer pumps in dependence of the determined saturation level (Page 7). Lacki also discloses controlling the start and stop of different chromatography process steps in dependence of the determined saturation level (Page 7). Lacki discloses that a determining unit which determines breakthrough and saturation points for columns in a periodic counter current chromatography system as well as all valve blocks, T-valves, and pumps are connected to a control unit which is adapted to control the chromatography system in terms of when to remove or add columns from/into the loading zone, change flow rates, start new wash steps, etc. (Pages 12-13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the flowrates of the process feed, the eluent, and the further eluent are each controlled to avoid standstill between the columns (Claim 1), as taught by Lacki, in order to efficiently operate a periodic counter current chromatography column in dependence of the determined saturation level of the chromatography column.
With regard to Claim 3, it would be obvious for wherein after step c), steps a)-c) of Claim 2 are repeated for the duration of the continuous process, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint, as taught by Jungbauer.
With regard to Claims 4 and 5, modified Diogo is silent to wherein in the repetitions: step a) further comprises conveying a further eluent through said second chromatography column while conveying an eluent through said third chromatographyPreliminary Amendment column and recovering the eluent with the plasmid after passage of the third chromatography column; and step b) further comprises conveying a further eluent through said third chromatography column (Claim 4),  wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-c) (Claim 5).
As above, Jungbauer teaches that the simplest way to operate chromatography in a continuous mode is to run several columns in parallel or concurrently (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that while one column is loaded, the next ones are washed, eluted, regenerated, and finally re-equilibrated (Figure 5D, P488/C1/Concurrent and countercurrent loading). Therefore, further descriptions of steps a) and b) are obvious in view of Jungbauer.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein in the repetitions of modified Diogo: step a) further comprises conveying a further eluent through said second chromatography column while conveying an eluent through said third chromatographyPreliminary Amendment column and recovering the eluent with the plasmid after passage of the third chromatography column; and step b) further comprises conveying a further eluent through said third chromatography column (Claim 4),  wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-c) (Claim 5), as taught by Jungbauer, since such steps correspond to Jungbauer’s description of the simplest way to operate chromatography in a continuous mode.
With regard to Claim 7, it would be obvious for wherein after step d), steps a)-d) of Claim 6 are repeated for the duration of the continuous process, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint, as taught by Jungbauer.
With regard to Claims 8 and 9, modified Diogo is silent to wherein in the repetitions: step a) further comprises conveying a further eluent through said third chromatography column and conveying an eluent through said fourth chromatography column while recovering the eluent with the plasmid after passage of the fourth chromatography column; and step b) further comprises conveying a further eluent through said fourth chromatography column (Claim 8), wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-d) (Claim 9).
As above, Jungbauer teaches that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation continues through each column (P488/C1/Concurrent and countercurrent loading). Therefore, further descriptions of steps a) and b) are obvious in view of Jungbauer.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein in the repetitions of modified Diogo: step a) further comprises conveying a further eluent through said third chromatography column and conveying an eluent through said fourth chromatography column while recovering the eluent with the plasmid after passage of the fourth chromatography column; and step b) further comprises conveying a further eluent through said fourth chromatography column (Claim 8), wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-d) (Claim 9), as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
With regard to Claim 10, Diogo discloses wherein the said separation matrix particles are gel filtration particles having an exclusion limit for dextrans of less than 5000 kDa (P8/C2/Section 3.1.1, sephacryl S1000 has an exclusion limit of 20 kbp, which is equal to 740 kDa).
With regard to Claim 11, Diogo discloses wherein said separation matrix particles comprise a crosslinked polysaccharide (P11/C1, Q-Sepharose, high cross-linked agarose particles).
With regard to Claims 12, 13, and 14, Diogo discloses wherein said eluent comprises at least 1.5 M of a salt (Claim 12), wherein the total salt concentration of said eluent is at least 1.5 M (Claim 13), wherein the said eluent comprises at least 1.5 M ammonium sulfate (Claim 14) (P10/C1, elution buffer of > 1.5 M ammonium sulfate). 
With regard to Claim 15, Diogo discloses wherein said process feed comprises a clarified cell lysate (P4, clarified alkaline lysate from E. coli cells).
With regard to Claim 16, Diogo discloses comprising, before the separation, a step 0) of preparing a clarified cell lysate as the process feed (P4, clarified alkaline lysate from E. coli cells).
With regard to Claim 17, Diogo discloses wherein step 0) comprising contacting cells with alkali and a surfactant (P4/Section 1.2, disruption of E. coli cells at high pH with NaOH and in the presence of SDS).
With regard to Claim 18, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein step 0) is carried out in a continuous mode, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
With regard to Claims 20, 21, and 22, Diogo discloses further comprising, after, the separation, a step e) of purifying the recovered plasmid (Claim 20), wherein step e) comprising bind-elute chromatography (Claim 21), wherein step e) comprising thiophilic or hydrophobic interaction chromatography (Claim 22) (P16/Section 3.3.4, thiophilic adsorption chromatography used after size exclusion chromatography for binding supercoiled (SC) pDNA).
















With regard to Claim 23, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein step e) is operated in a continuous mode, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Diogo et al (“Chromatography of plasmid DNA”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”) and Lacki (WO 2016/096790), as applied to the claims above, and in further view of Blom et al (“Flocculate removal after alkaline lysis in plasmid DNA production”).
With regard to Claim 19, modified Diogo discloses all the limitations in the claims as set forth above. However, modified Diogo is silent to wherein step 0) further comprises the addition of a hydrogen carbonate salt. The Examiner has elected to not examine “optionally followed by adjustment of pH to 4-6) since this step is not required in the claim.
Blom et al (Blom) discloses that alkaline lysis is the most commonly used method following harvest of bacterial cells for production of plasmid DNA (Abstract). Blom discloses addition of ammonium hydrogen carbonate to a neutralized alkaline lysate such that the flocculate is lifted to the surface of the solution by the released carbon dioxide and ammonium (Abstract). Blom discloses that the procedure does not impact pH or plasmid DNA concentration and reduces the risk of filter clogging downstream (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Diogo to comprise wherein step 0) further comprises the addition of a hydrogen carbonate salt, as taught by Blom, since the addition does not impact pH or plasmid DNA concentration and reduces the risk of filter clogging downstream.
Response to Arguments
Applicant’s arguments filed 27 September 2022, with respect to the rejection of Claim 1 under Diogo, Jungbauer, and Blom and Skoglar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Diogo, Jungbauer, and Lacki. Since the claim limitations directed to “wherein the flow rates of the process feed, the eluent, and the further eluent are each controlled to avoid standstill between the columns” were introduced after the Non-Final Office Action dated 11 March 2022, this instant Office Action is issued as a 2nd Final Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777